DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-7 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-7 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Dependent claims 2-7 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Laetgaard (U.S. Pat. Pub. No. 20050274429 A1).
 	Regarding claim 1, Laetgaard teaches a support device for a tire sealant inflator comprising:  	a C-shaped rib (Laetgaard; 14) on which two spaced plates (Laetgaard; 5, 6) (Laetgaard; 8) and the support device are connected so as to exert the tire sealant inflator stably.
 	Regarding claim 2, Laetgaard teaches a base (Laetgaard; base of 1), wherein the base includes a C-shaped holder (Laetgaard; Fig. 5) formed thereon, an opening (Laetgaard; 10) defined on a side of the C-shaped holder, and the C-shaped rib extending inward from a top of the C-shaped holder (see Fig. 5 for configuration).
 	 Alternatively, claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Eckhardt (U.S. Pat. No. 9168798 B2).
 	Regarding claim 1, Eckhardt teaches a support device for a tire sealant inflator comprising:  	a C-shaped rib (Eckhardt; 68) on which two spaced plates (Eckhardt; 64) are engaged when inflating and supplying sealant into a broken tire, and the tire sealant inflator (Eckhardt; 14) and the support device are connected so as to exert the tire sealant inflator stably.

 	Regarding claim 2, Eckhardt teaches The support device as claimed in claim 1 further comprising a base (Eckhardt; E1 see annotated figure below), wherein the base includes a C-shaped holder (Eckhardt; E2 see annotated figure below) formed thereon, an opening (Eckhardt; opening defined by E2 and 68) defined on a side of the C-shaped holder, and the C-shaped rib extending inward from a top of the C-shaped holder.
claim 3, Eckhardt teaches wherein a protruded platform (Eckhardt; E3 see annotated figure below) extends from the base and is defined inside the C-shaped holder (Eckhardt; E2) so as to formed a stepped portion between the opening and the base, and at least one tilted projection is defined between the protruded platform and the base.
 	Regarding claim 4, Eckhardt teaches The support device as claimed in claim 3, wherein the tire sealant inflator includes a can (Eckhardt; 14), a cap (Eckhardt; 30) screwed (Eckhardt; Col. 4; lines 53-54) on the can, and the two spaced plate (Eckhardt; 64) laterally extending from an outer wall of the cap; wherein a first end of a sealant delivery hose is coupled with a sealant supply hose (Eckhardt; 20) of the tire sealant inflator.
 	Regarding claim 5, Eckhardt teaches The support device as claimed in claim 4, wherein a retainer (Eckhardt; gap between E3 exposing E1) is defined between the protruded platform and the base, and the retainer is configured to engage the tire sealant inflator on the support device.
	Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631